Opinion by
Judge Wilkinson,
This case arises from a charge by appellant that intervening appellee has engaged in an unfair labor practice in that it refused to negotiate and reach agreement on case loads that employes of the Department of Public Welfare would be required to handle. The intervening appellee answered the charge by admitting that it refused to negotiate case loads and patient loads as alleged in the specification of charges, but denied that such action constituted an unfair labor practice. In the answer, intervening appellee asserted that case loads and patient loads are proper matters for “meet and discuss,” and that intervening appellee had not refused to meet and discuss case loads and patient loads with appellant. Indeed, it is alleged that such meetings and discussions had taken place.
Judge Mencer’s recent decision in Pennsylvania Labor Relations Board v. State College Area School Dis*443trict, 9 Pa. Commonwealth Ct. 229, 306 A. 2d 404 (1973), presented this Court’s position on the proper interpretation of the provisions of Sections 701 and 702 of the Public Employe Eelations Act (sometimes referred to as Act 195), Act of July 23, 1970, P. L. 563, 43 P.S. §1101.701 and §1101.702, being the Sections which provide as follows:
“§701 Matters subject to bargaining
“Collective bargaining is the performance of the mutual obligation of the public employer and the representative of the public employes to meet at reasonable times and confer in good faith with respect to wages, hours and other terms and conditions of employment, or the negotiation of an agreement or any question arising thereunder and the execution of a written contract incorporating any agreement reached but such obligation does not compel either party to agree to a proposal or require the making of a concession.
“§702 Matters not subject to bargaining
“Public employers shall not be required to bargain over matters of inherent managerial policy, which shall include but shall not be limited to such areas of discretion or policy as the functions and programs of the public employer, standards of services, its overall budget, utilization of technology, the organizational structure and selection a.nd direction of personnel. Public employers, however, shall be required to meet and discuss on policy matters affecting wages, hours and terms and conditions of employment as well as the impact thereon upon request by public employe representatives.”
In State College Area School District, supra, the lower court- had declared that 21 items alleged by the employes to be bargainable under Section 701 were in fact items involving inherent managerial policy under Section 702. One of these items involved maximum *444class size. Our unanimous Court1 held the number of pupils assigned to a class was to be determined as inherent managerial policy subject to the meet and discuss provisions of Section 702. In the instant case, appellee, Pennsylvania Labor Relations Board, ruled that the decision of this Court in State College Area School District, supra, controlled, and that case load was a meet and discuss item, not bargainable. We agree and must affirm. The factors, considerations, and criteria ably set forth by Judge Menoer in that case apply with equal force here and need not be repeated.
Only one other point need be mentioned. It is appellant’s position, at least to an extent shared by the Board, that this Court held in State College Area School District, supra, the mere assertion of an item to be a matter of inherent managerial policy by the employer required the Board to hold it not subject to collective bargaining. Certainly, this is not the holding of that case or a sixteen-page opinion could have been condensed to one sentence! Contrary to the Board’s statement, the intervening appellee did present evidence to support its contention that this case load falls within the factors, considerations, and criteria established in State College Area School District, supra, to put it into the inherent managerial policy category. Specifically, the testimony of C. W. Myers, the chief negotiator for the intervening appellee, was as follows:
“Q. Did you explain to them how the workload requirement would affect these particular provisions? (referring to Section 702)
“A. Not in each and every case but I did point out to them it could affect the standards of services by virtue of limiting the amount of work a person would do in their seven and a half or eight hour day — or eight *445hour day — thus requiring the employment of additional employees if and when they were available.
“I told them also that it could affect the utilization of technology in that if we created a change — a new method of, for example, use of greater utilization of a computer — that this could impact what was expected of the people in the handling of any case or any workload.
“I told them also that it affected the organizational structure in that it could require a growth of the organization out of all proportion to reality because of the limitation on the amount of work that anyone was going to do in a day.”
Accordingly, we enter the following
Order
Now, October 2, 1974, the amended decision and order of the Pennsylvania Labor Relations Board, dated January 4, 1974, in the above matter is affirmed.

 Three judges dissented as to the proper characterization of other items.